Citation Nr: 1734129	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-17 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease with neural foraminal narrowing and arthritis of the cervical spine.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease with neural foraminal narrowing epidural lipomatosis and dural sac vacuum phenomenon, disc protrusion and spondylosis of the lumbosacral spine.

3.  Entitlement to an initial evaluation in excess of 40 percent for right upper extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1986 to May 1998; the DD 214 lists 3 years of prior active service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

During the pendency of the appeal for an increased rating for the Veteran's cervical disability, an April 2013 rating decision, in part, granted a separate rating for radiculopathy of the right upper extremity and assigned a 40 percent evaluation effective March 13, 2013.  Thereafter, a May 2013 rating decision granted an earlier effective date of January 14, 2011, the date received VA received the Veteran's claim for an increased rating for his cervical disability, for radiculopathy of the right upper extremity.  Because this separate evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's cervical claim remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

Additionally, the Board will consider the Veteran's claim for an increased rating for radiculopathy of the right upper extremity to be a component of his claim for an increased evaluation for his cervical disability.  In this regard, entitlement to an initial evaluation in excess of 40 percent for right upper extremity radiculopathy was addressed as an appeal issue in the May 2013 supplemental statement of the case.  Thereafter, the Veteran's representative timely submitted a July 2013 substantive appeal and specifically expressed disagreement with rating assigned for right upper extremity radiculopathy.  Additionally, argument for this issue was submitted by the Veteran's representative in a January 2015 VA Form 646, Statement of Accredited Representative in Appealed Case and a March 2015 Informal Hearing Presentation.  Thus, the issue of entitlement to an initial evaluation in excess of 40 percent for right upper extremity radiculopathy is for appellate consideration and the issue has been listed on the title page. 

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id. at 454.  The record reflects entitlement to a TDIU was most recently denied in an April 2013 rating decision.  In this regard, the March 2013 examiner noted the Veteran's back disability resulted in functional impairment with pain walking and pain bending and his cervical disability resulted in functional impairment with pain and difficulty moving his neck.  Although the record reflects the Veteran's disabilities herein have resulted in functional impairment, the Veteran has not asserted that he was unemployable due to his service-connected disabilities at issue in this appeal.  Therefore, the issue of entitlement to a TDIU is not raised in this case.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected degenerative disc disease with neural foraminal narrowing and arthritis of the cervical spine has been manifested by pain productive of forward flexion of the cervical spine to, at worst, 30 degrees.

2.  Throughout the rating period on appeal, the Veteran's degenerative joint disease with neural foraminal narrowing epidural lipomatosis and dural sac vacuum phenomenon, disc protrusion and spondylosis of the lumbosacral spine, has been manifested by pain productive of forward flexion of the thoracolumbar spine to, at worst, 70 degrees.

3.  Throughout the initial rating period on appeal, the Veteran's right upper extremity radiculopathy has manifested disability most closely approximating moderate incomplete paralysis of the lower radicular group.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 20 percent for degenerative disc disease with neural foraminal narrowing and arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 20 percent for degenerative joint disease with neural foraminal narrowing epidural lipomatosis and dural sac vacuum phenomenon, disc protrusion and spondylosis of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

3.  Throughout the rating period on appeal, the criteria for an initial evaluation in excess of 40 percent for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.124a, Diagnostic Code 8612 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In this regard, the Veteran was afforded appropriate examinations for his disabilities at issue most recently in March 2013 disability benefit questionnaires.  Neither the Veteran nor his representative asserted that the Veteran's service-connected disabilities at issue have worsened since the most recent respective examinations in March 2013.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, as the March 2013 disability benefit questionnaires included sufficient detail as to the severity of the Veteran's service-connected disabilities at issue, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Additionally, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A.  Cervical Spine 

The Veteran's service-connected cervical disability has been evaluated under Diagnostic Code (DC) 5242 as 20 percent disabling throughout the rating period on appeal.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.   DC 5243, for intervertebral disc syndrome (IVDS), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under DC 5242, a 20 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is appropriate where there is forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is appropriate for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Note (5) to DC 5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

As noted above, throughout the rating period on appeal, the Veteran's cervical disability has been rated as 20 percent disabling.  After reviewing the evidence, the Board finds that the cervical disability does not support a rating higher than 20 percent under DC 5242 based on the orthopedic manifestations.  In this regard, a March 2011 VA examination report revealed that the Veteran had forward flexion of the cervical spine to 30 degrees and a March 2013 neck conditions disability benefit questionnaire revealed that the Veteran had forward flexion of the cervical spine to 35 degrees.  These findings do not satisfy the requirement of forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine as required by the higher rating category.  Moreover, the findings documented during the March 2011 and March 2013 examinations include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted at any point during the appeal period for the Veteran's cervical disability on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the March 2011 fee-based examination, the Veteran reported that he could walk without limitation, had not experienced falls due to his spine condition, had no fatigue, decreased motion, paresthesia or weakness, but did report stiffness, spasms and numbness.  During the March 2011 examination, the Veteran reported experiencing constant, moderate pain of the neck and right arm.  During flare-ups, the Veteran reported functional impairment which was described as pain.  He also described difficulty lifting objects, sitting for prolonged periods of time, and decreased physical activities.  The March 2011 examiner found the joint function of the cervical spine was limited by pain after repetitive use but was not additionally limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  During the March 2013 examination, the Veteran reported flare-ups which manifested in soreness, stiffness, and pain.  The March 2013 examiner found the Veteran experienced pain on movement, but also found that pain did not limit functional ability during flare-ups or when the joint was used repeatedly over time.  

The Board finds that any additional functional loss and impairment has not risen to the degree to warrant a higher evaluation at any point during the appeal period.  As described above, while the March 2011 examiner found the joint function of the cervical spine was limited by pain, it was not additionally limited by fatigue, weakness, lack of endurance or incoordination after repetitive use and the March 2013 examiner found while the Veteran experienced pain on movement, pain did not limit functional ability during flare-ups or when the joint was used repeatedly over time.  Furthermore, with respect to repetitive testing conducted upon examination, the Veteran's range of motion as to flexion with respect to his cervical disability did not change during either examination and included consideration of additional functional loss associated with the onset of pain.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability rating.  

Additionally, concerning the range of motion findings of the Veteran's cervical disability, the Board notes that the March 2011 examination report and March 2013 back conditions benefits questionnaire do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As described above, generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that the range of motion testing in these examinations was performed other than on weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  

The Board also has considered whether higher ratings for the Veteran's cervical disability are warranted via application of DC 5243, IVDS.  This code provides that IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which, for the reasons and bases already discussed, does not provide grounds for assigning a higher rating, or alternatively on the basis of incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for IVDS based on incapacitating episodes found in DC 5243 provide for a 10 percent rating when there have been incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the last 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Whereas an even higher 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the last 12 months. 

Note (1) to DC 5243, however, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician and the evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of his cervical disability, according to this definition.  The evidence of record does not show a physician has prescribed bed rest.  Moreover, the Veteran reported to the March 2011 examiner that he had not experienced incapacitating episodes.  Although the March 2013 examiner did indicate the Veteran had experienced incapacitating episodes, the basis of such a finding is unclear as it is not supported by the medical evidence of record, and notably, the examiner further found that there were no incapacitating episodes during the prior 12 months.  Hence, DC 5243 also cannot serve as grounds for assigning a higher rating for the cervical disability.

There also are no other relevant DCs for application.  Under Note (6), DC 5242 refers to DC 5003.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under DC 5003.  However, as the Veteran's cervical disability is compensable based on limitation of motion, DC 5003 is not for application.  Additionally, the March 2011 and March 2013 examiners found there were no associated bowel or bladder problems; thus, there also is no basis for assigning a separate or additional rating for this potential problem, either.  Additionally, entitlement to an increased rating for right upper extremity radiculopathy is addressed in the decision below and with respect to left upper extremity radiculopathy, a finding of such was not endorsed by the March 2013 examiner nor demonstrated by other evidence of record.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges the Veteran's assertions that his cervical disability is more severe than evaluated, to include during the March 2011 VA examination which he reported constant, moderate pain of the neck and right arm.  Additionally, February 2011, May 2012 and November 2012 VA treatment records also reflect complaints of neck pain.  An October 2011 VA treatment record, in part, noted neck pain and tingling had decreased.  During the March 2013 examination, the Veteran reported, in part, that his condition had worsened and was manifested by cramping and locking and that flare-ups resulted in soreness, stiffness and pain.  His endorsements are admissible and have been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however; competent to identify a specific level of disability of his cervical disability according to the appropriate DC.  Such competent evidence concerning the nature and extent of the Veteran's cervical disability has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which his cervical disability is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for his cervical disability.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned in this decision.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record for his cervical disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

For the above reasons, the Board finds that the Veteran is not entitled to a higher rating in excess of 20 percent for his cervical disability at any point during the appeal period.  In making this determination, the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected cervical disability met or nearly approximated the criteria for a rating higher than that already granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than, or separate from, that already assigned for the cervical disability, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Lumbosacral Spine

The Veteran's service-connected back disability has been evaluated under DC 5242 as 20 percent disabling, pursuant to the General Rating Formula for Diseases and Injuries of the Spine, throughout the rating period on appeal.  38 C.F.R. § 4.71a, DC 5242 (2016).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  See 38 C.F.R. § 4.71a, DC 5242.

Note (2) lists normal ranges of motion of the thoracolumbar spine for VA compensation purposes, which explains that, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, backward extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees.  Id.  The combined range of motion refers to the sum of the range of motion on forward flexion, backward extension, left and right lateral flexion, and left and right rotation and equals 240 degrees.  Id.  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.  Id.

As noted above, the Veteran's back disability has been rated as 20 percent disabling.  After reviewing the evidence, the Board finds that it does not support a rating higher than 20 percent under DC 5242 based on the orthopedic manifestations throughout the rating period on appeal.  A March 2011 fee-based examination report addressed the range of motion of the Veteran's thoracolumbar spine and revealed that the Veteran had forward flexion to 70 degrees.  Similarly, a March 2013 back conditions disability benefit questionnaire revealed that the Veteran had forward flexion to 75 degrees.  These findings do not satisfy the requirement of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine as required by the higher rating category.  The findings documented during the March 2011 and March 2013 examinations include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted at any point during the appeal period for the Veteran's service-connected back disability on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the March 2011 fee-based examination, the Veteran reported he could walk without limitation, had not experienced falls due to his spine condition, had no fatigue, no decreased motion, no paresthesia or weakness but had experienced  stiffness, spasms and numbness.  He further reported that the pain that occurred five times per week for unknown hours and could be exacerbated by physical activity and during flare-ups he experienced functional impairment described as pain.  The Veteran reported overall functional impairment manifested as an inability to sit due to pain and lift more than 30 pounds.  However, the March 2011 examiner found the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The March 2013 examiner reported the Veteran experienced flare-ups, described as a sharp shooting pain down his right leg, a burning sensation, hip pain and joint pain.  The March 2013 examiner noted functional loss and/or functional impairment of the thoracolumbar spine characterized as pain on movement.  However, the March 2013 examiner found that there was no pain associated with movement, flare-ups and/or repetitive use over time.  

The Board finds that any additional functional loss and impairment is not to the degree to warrant a higher evaluation at any point during the appeal period.  As described above, the March 2011 examiner found the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use and the March 2013 examiner found that there was no pain associated with movement, flare-ups and/or repetitive use over time.  Furthermore, with respect to repetitive testing conducted upon examination, the Veteran's range of motion with respect to his back disability did not change during either examination.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability ratings.  

Additionally, concerning the range of motion findings of the Veteran's back disability, the Board notes that the March 2011 examination report and March 2013 back conditions benefits questionnaire do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia, supra.   However, as noted above, generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that the range of motion testing in these examinations was performed other than on weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Board also has considered whether higher ratings for the Veteran's back disability are warranted via application of DC 5243, for IVDS.  However, the evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of his back disability as the evidence of record does not show a physician has prescribed bed rest.  In this regard, the March 2011 examiner noted the Veteran reported he had not experienced incapacitating episodes.  Although the March 2013 examiner did indicate the Veteran had experienced incapacitating episodes, the basis of such a finding is unclear as it is not supported by the medical evidence of record, and notably, the examiner further found that there were no incapacitating episodes during the prior 12 months.  Hence, DC 5243 also cannot serve as grounds for assigning a higher rating for the Veteran's back disability.

There also are no other relevant DCs for application.  As the Veteran's back disability is compensable based on limitation of motion, DC 5003 for degenerative arthritis is not for application.  Additionally, the March 2011 and March 2013 examiners found there were no associated bowel or bladder problems; thus, there also is no basis for assigning a separate or additional rating for this potential problem, either.  Additionally, the Veteran has been awarded a separate 20 percent rating for right lower extremity radiculopathy and a finding of left lower extremity radiculopathy was not endorsed by the March 2013 examiner nor demonstrated by other evidence of record.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan, 451 F.3d at 1337; Washington, 19 Vet. App. at 368-69.  The Board acknowledges the Veteran's assertions that back disability is more severe than evaluated, to include during the March 2011 and March 2013 examinations, in which he reported, in part, moderate pain exacerbated by physical activity, and pain when walking and bending.  Additionally, October 2011 and May 2012 VA treatment records noted, in part, a complaint of back pain.  These endorsements are admissible and have been taken into consideration.  Layno, 6 Vet. App. at 469.  The Veteran, is not, however; competent to identify a specific level of disability of his back disability according to the appropriate DC.  Such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which the Veteran's back disability is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for his back disability.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with his respect to his service-connected back disability.  See Doucette, supra.  

For these reasons, the Board finds that the Veteran is not entitled to a higher rating in excess of 20 percent for his low back disability at any point during the appeal period.  In making this determination the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected back disability met or nearly approximated the criteria for higher rating other than that which has already been granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned for the back disability, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

C.  Right Upper Extremity Radiculopathy 

The Veteran maintains that his service-connected disability of the right upper extremity is more severe than what is reflected by the currently assigned disability rating.  He is assigned a 40 percent evaluation under DC 8612, which contemplates neuritis of the lower radicular group. 38 C.F.R. § 4.124a, DC 8612.

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120 (2016).  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a (2016).

Neuritis, whether cranial or peripheral, is rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.123 (2016).  The maximum evaluation for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis of the nerve.  Id.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis for the sciatic nerve and moderate severe incomplete paralysis for all other nerves.  Id.  

Neuralgia, whether cranial or peripheral, characterized usually by a dull and intermittent pain also is rated on the scale provided for injury of the nerve involved. 38 C.F.R. § 4.124 (2016).  The maximum evaluation is equal to that for moderate incomplete paralysis of the nerve.  Id.  

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered major.  38 C.F.R. § 4.69 (2016).  A November 2014 VA treatment record noted the Veteran was right handed, thus his right upper extremity is considered his major extremity for evaluation purposes. 

DC 8512 provides ratings for paralysis of the lower radicular group of nerves.  DC 8512 provides that mild incomplete paralysis is rated 20 percent disabling for a major or minor extremity; moderate incomplete paralysis is rated 40 percent disabling for a major extremity and 30 percent disabling for a minor extremity; and severe incomplete paralysis is rated 50 percent disabling for a major extremity and 40 percent for a minor extremity.  Complete paralysis of the lower radicular group, with all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand), is rated 70 percent disabling for a major extremity and 60 percent disabling for a minor extremity. 

DC 8612 provides a rating for neuritis of the lower radicular group of nerves.  DC 8712 provides a rating for neuralgia of the lower radicular group of nerves.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124 (a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

The terms "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  

The Board has considered whether another rating code is more appropriate to apply than DC 8612.  Here, as discussed below, the only evidence that characterizes the Veteran's upper right extremity radiculopathy is the March 2013 VA neck conditions disability benefit questionnaire, which quantified the upper right extremity radiculopathy as a disability of lower radicular group.  Thus, the Board finds that DC 8612, rated under DC 8512 for paralysis of the lower radicular group, is the most appropriate DC.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  

After review of the clinical findings, the Board finds that the Veteran's cervical radiculopathy of the right upper extremity has not resulted in severe incomplete paralysis of the lower radicular group.  In this regard, February 2011 and November 2012 VA treatment records documented a mildly abnormal study consistent with right mid-cervical chronic radiculopathy and mild irritation or compression of the right ulnar nerve across the elbow; however, compression of the ulnar nerve was not endorsed as part of cervical radiculopathy by prior or subsequent VA examinations.  The November 2012 VA treatment record noted, in part, the Veteran complained of right upper extremity pain in the hand associated with "locking up" of the hand when he used it to open jars or write.  He further explained his hand assumed the same posture each time this happened and resolved when he stretched out his fingers.  The November 2012 VA treatment record noted the strength of thumb flexors, opposition, extension, and of finger flexors and extensors were normal and that during the testing of wrist flexors, the Veteran developed dystonic posturing of the right hand with flexion of the second and third digits and the wrist, but when he stretched out his fingers this resolved within 20 seconds.  Notably, upon assessment, the November 2012 treatment record stated the Veteran's right hand "locking up" likely represented focal dystonia of the right hand and did not endorse a diagnosis of cervical radiculopathy related to such.  

A March 2011 fee-based examination report noted, in part, right arm sensory deficits but also found the Veteran's right upper extremity reflexes of biceps jerk and triceps jerk were normal.  The March 2011 examiner found that the Veteran's right upper extremity showed no signs of pathologic reflexes and revealed normal cutaneous reflexes.  The March 2011 examiner stated there were signs of cervical intervertebral disc syndrome and the most likely peripheral nerve was the circumflex nerve; however, the examiner did not characterize the findings any further.  The March 2011 examiner appeared to continue the prior established diagnosis of right shoulder radiculopathy; however, as noted above, the examiner did not provide any explicit findings related to such, and thus, the finding lacks probative value in this regard.  

Thereafter, a March 2013 examiner noted that the Veteran had moderate paresthesias and/or dysesthesias of the right upper extremity and moderate numbness of the right upper extremity but did not endorse additional symptoms of intermittent pain or constant pain with respect to the right upper extremity.  The March 2013 examiner also noted findings of decreased sensation in the right hand and fingers.  The March 2013 examiner noted the right upper extremity radiculopathy involved the C8/T1 nerve roots of the lower radicular group and characterized such as moderate severity.  Furthermore, the March 2013 examiner found the Veteran's reflexes were normal and muscle strength was normal, without evidence of atrophy.  The absence of atrophy indicates that the Veteran is able to use his right upper extremity in close to a normal manner, to include duration of use, and that he, in fact, does so.  See 38 C.F.R. § 4.40 (noting that a little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like).  The Board finds the March 2013 examiner's findings are probative as the examiner provided detailed findings in the context of the rating criteria.  Thus, the Board concludes that the Veteran's right upper extremity radiculopathy is no greater than moderate in severity, and thus a rating greater than 40 percent is not warranted.

The Board acknowledges the Veteran's assertions that his right upper extremity radiculopathy is more severe than evaluated, to include during the March 2013 VA examination, in which he reported moderate, constant pain of the of the neck and the right arm.  A February 2011 VA treatment record also reflected a complaint, in part, of right arm weakness.  A July 2012 VA treatment record reflected complaints of weakness and pain in the right hand and from the arm to the elbow when picking up something or when shaking hands and noted such symptoms had existed for about a month.  These endorsements are admissible and have been taken into consideration.  See Layno, 6 Vet. App. at 469.  As noted above, the Veteran is not competent to identify a specific level of disability related to his right upper extremity radiculopathy.  Such competent evidence concerning the nature and extent of the Veteran's right upper extremity radiculopathy has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which his right upper extremity radiculopathy has been evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints related to his right upper extremity radiculopathy.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with his respect to his upper right extremity radiculopathy.  See Doucette, supra.  

For the above reasons, the Board finds that the Veteran is not entitled to a higher initial rating in excess of 40 percent for his upper right extremity radiculopathy at any point during the appeal period.  In making this determination, the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected upper right extremity radiculopathy met or nearly approximated the criteria for higher rating other than that which has already been granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned for upper right extremity radiculopathy, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease with neural foraminal narrowing and arthritis of the cervical spine is denied.

Entitlement to an evaluation in excess of 20 percent for degenerative joint disease with neural foraminal narrowing epidural lipomatosis and dural sac vacuum phenomenon, disc protrusion and spondylosis of the lumbosacral spine is denied.

Entitlement to an initial evaluation in excess of 40 percent for right upper extremity radiculopathy is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


